Sullivan, J. P.
(concurring).
I agree with the majority that, in the absence of a written lease, Siegel v Kentucky Fried Chicken (108 AD2d 218, affd 67 NY2d 792) does not apply. In my view, the Court of Appeals’ affirmance in Siegel was on such narrow grounds — a contract interpretation based on the factual peculiarities of the particular lease — as to place in doubt the vitality of the broad so-called Siegel rule quoted in the dissent herein, which is taken from the majority opinion at the Appellate Division. In any event, whatever its residual force and effect, the rule has no application to this case.
In affirming the Appellate Division in Siegel (supra), the Court of Appeals noted that the lease contained four printed provisions referring to the "Landlord or Landlord’s agent” but that its default provisions, with respect to both cure and cancellation, referred only to the "Landlord”, which, by lease definition, meant "only the owner, or mortgagee in possession, for the time being.” While a 44-paragraph rider, in three instances, referred to a named attorney as escrowee, it failed to specify that notice of default or termination could be given by the landlord’s agent or attorney. In such circumstances, the Court of Appeals held, a notice of default and termination, signed by neither the landlord nor the attorney named in the lease, but by another attorney with whom the tenant had never dealt, failed to comply with the lease’s notice provisions.
*561That is not the case here. As conceded, there is no written lease. Moreover, RPAPL 711 (2) does not require notice from the landlord personally.